By the Gourt.

Wilson, Ch. J.
Judgment in this case was entered February 5th, 1867, in favor of the respondent. May 18, 1867, the appellant made a motion to have the judgment set aside, and for leave to answer, which was denied, and from the order denying the motion he appealed.
When the summons was served on the appellant, he indorsed thereon a written admission of service, which, it is claimed, is equivalent to an appearance in the action, and gave him a right to notice of all subsequent proceedings. Such admission is 'not an appearance. Gen. Stat. 158, Sec. 57. The judgment having been regularly entered, the motion to set it *530aside, and for leave to answer, 'was addressed to the discretion of the Court: the discretion it is clear was not abused, and its exercise, therefore, we cannot review. If we had the right to weigh the affidavits read on the hearing of the motion, we would have no hesitancy in coming to the conclusion arrived at by the Court below.
Order affirmed.